Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18        PageID.967    Page 1 of 20




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 REBEKAH GRIFFIN                            )   CASE NO. 3:18-cv-11075
 1951 Crystal Lake Dr. Apt. U398            )
 Shelby Township, MI 48316                  )   JUDGE ROBERT H. CLELAND
                                            )   Magistrate Judge Anthony P. Patti
 On behalf of herself and all others        )
 similarly situated,                        )
                                            )
              Plaintiff,                    )
   v.                                       )
                                            )
 LADY JANE’S HAIRCUTS FOR                   )
 MEN HOLDING COMPANY, LLC                   )
 3921 Rochester Road                        )
 Troy, MI 48083                             )
                                            )   PLAINTIFF’S FIRST AMENDED
   c/o Its Resident Agent                   )   CLASS AND COLLECTIVE
   Tim McCollum                             )   ACTION COMPLAINT UNDER
   34915 Woodward Ave.                      )   THE FAIR LABOR STANDARD
   Birmingham, MI 48083                     )   ACT AND STATE LAW
                                            )
                                            )
              Defendant.                    )   Jury Demand Endorsed Hereon
                                            )

        Plaintiff Rebekah Griffin (hereinafter “Plaintiff), by and through counsel,

 respectfully files this Class and Collective Action Complaint against Defendant

 Lady Jane’s Haircuts for Men Holding Company, LLC.

                                 INTRODUCTION

        1.    This case challenges practices of Defendant by which it willfully

 violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18         PageID.968    Page 2 of 20




 Michigan’s minimum wage and overtime compensation statutes, MICH. COMP.

 LAWS §§ 408.411, et seq.

       2.     Plaintiff brings this case as an FLSA “collective action” pursuant to

 29 U.S.C. § 216(b), which provides that “[a]n action to recover the liability”

 prescribed by the FLSA “may be maintained against any employer … by any one

 or more employees for and on behalf of himself or themselves and other employees

 similarly situated.” Plaintiff brings this case on behalf of herself and other

 “similarly-situated” persons who may join the case pursuant to § 216(b) (“Potential

 Opt-Ins”).

       3.     Plaintiff also brings this case as a class action pursuant to Fed. R. Civ.

 P. 23 on behalf of herself and other members of a class of persons, defined herein,

 who assert factually-related claims under Michigan’s minimum wage and overtime

 compensation statutes (the “Michigan Class”).

                           JURISDICTION AND VENUE

       4.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to

 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

       5.     This Court has supplemental jurisdiction over Plaintiff’s state-law

 claims because those claims are so related to the FLSA claims as to form part of

 the same case or controversy.




                                            2
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18         PageID.969      Page 3 of 20




         6.    Venue is proper in this judicial district and division pursuant to 28

 U.S.C. § 1391(b) because Defendant resides in this district and division and a

 substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

 here.

                                       PARTIES

         7.    At all times relevant, Plaintiff Rebekah Griffin was a citizen of the

 United States and a resident of Maricopa County, Arizona or Macomb County,

 Michigan.

         8.    Defendant Lady Jane’s Haircuts for Men Holding Company, LLC

 (“Lady Jane’s”) is a Michigan limited liability company headquartered and having

 its principal place of business in the Eastern District of Michigan at 3921

 Rochester Road, Troy, MI 48083. Its resident agent is Tim McCollum, 34915

 Woodward Ave., Birmingham, MI 48083.

                            FACTUAL ALLEGATIONS

                                 Defendant’s Business

         9.    Defendant owns and operates retail shops under the name “Lady

 Jane’s Haircuts for Men” throughout the United States and its territories. The

 shops sell haircuts and grooming products for men.

         10.   Lady Jane’s utilizes employees, whom it calls “stylists,” to give the

 haircuts and sell the grooming products at the shops. Lady Jane’s supplies all


                                            3
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18       PageID.970      Page 4 of 20




 products sold in the shops, through vendors with which it has contractual

 relationships.

       11.    Lady Jane’s manages the shops through district and in-store managers

 who supervise the stylists and the sales.

             Lady Jane’s’ Employment of Plaintiff and Other Stylists

       12.    Plaintiff, the Potential Opt-Ins who may join this case pursuant to 29

 U.S.C. § 216(b), and all members of the Michigan Class, were unlawfully

 classified by Defendant as “independent contractors,” but were in fact non-exempt

 employees of Lady Jane’s.

       13.    Plaintiff Rebekah Griffin worked as a stylist at Lady Jane’s shops in

 Chandler, Arizona and in and around Shelby Township, Michigan, from about

 2016 to September, 2018.

                         Defendant’s Status as “Employer”

       14.    Lady Jane’s was an “employer” of Plaintiff, the Potential Opt-Ins, and

 the Michigan Class Members within the meaning of the FLSA, 29 U.S.C. § 203(d),

 and Michigan Law, MICH. COMP. LAWS §§ 408.412-408.413.

       15.    Defendant claims that its business—“Lady Jane’s Haircuts for

 Men”—is “the world’s most popular men’s grooming salon.” According to its

 website, Defendant’s business has “grown from a single shop in Saint Clair Shores,

 MI to more than 100 stores in more than 15 states.” Chad Johnson, the business’s


                                             4
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18        PageID.971       Page 5 of 20




 owner and principal manager, is quoted as saying, “I’d be lying if I didn’t say the

 goal is to be nationwide as quickly as possible.”

         16.   Defendant attributes its success to maintaining centralized control and

 uniformity of operations over the 100-plus stores. “The leather recliners in the

 lobby, the double-digit HD Plasma TVs throughout the salon, sports memorabilia

 covering the walls, and a truly fun and inviting staff.” “This is just how we do

 business,” Johnson says. “There is no point in competing if you aren’t going to be

 the best. I refuse to put a subpar product or service in any of my salons.”

         17.   Johnson owns and operates the 100-plus stores through a labyrinthine

 network of corporate entities, all sharing the “Lady Jane’s Haircuts for Men”

 name.

         18.   In Michigan alone, Johnson and his holding company own and

 operate:

               Lady Jane’s Haircuts for Men (Corp. No. 800675622)

               Lady Jane’s Haircuts for Men - Brighton (No. 801679897)

               Lady Jane’s Haircuts for Men - Grand Rapids (No. 801640829)

               Lady Jane’s Haircuts for Men - Grandville (No. 801649166)

               Lady Jane’s Haircuts for Men - Novi (No. 801660124)

               Lady Jane’s Haircuts for Men - Walker (No. 801679210)

               Lady Jane’s Haircuts for Men - Woodward (No. 801607431)


                                           5
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18        PageID.972        Page 6 of 20




       19.    This multiplicity of operationally-unified entities is repeated

 nationally. A complaint against Chad Johnson and his companies in 2010

 identified more than twenty-five separate entities with variations of the “Lady

 Jane’s Haircuts for Men” name. See Amended Verified Complaint (ECF #4) in

 Wolfe v. Johnson., Case No. 10-13642 (E.D. Mich. 2010). Johnson, in his answer,

 “admit[ted] being the owner of all.” Answer in Wolfe (ECF #8). The entities

 included:

              Lady Jane’s Buffalo NY, LLC
              Tonawanda, New York

              Lady Jane’s Fort Wayne, LLC
              Fort Wayne, Indiana

              Lady Jane’s Greece, LLC
              Greece, New York

              Lady Jane’s Lyndhurst OH, LLC
              Lyndhurst, Ohio

              Lady Jane’s Naperville IL, LLC
              Naperville, Illinois

              Lady Jane’s Palatine, LLC
              Palatine, Illinois

              Lady Jane’s Parma Heights OH, LLC
              Parma Heights, Ohio

              Lady Jane’s Rochester NY, LLC
              Webster, New York

              Lady Jane’s Toledo, LLC
              Toledo, Ohio

                                           6
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18        PageID.973    Page 7 of 20




             Lady Jane’s Williamsville, LLC
             Williamsville, New York

             Lady Jane’s Cheektowaga, LLC
             Cheektowaga, New York

                   Defendant’s Misclassification of Employees

       20.   Defendant Lady Jane’s, in violation of law, misclassified its “stylists”

 as so-called “independent contractors.”

       21.   In fact, Lady Jane’s’ stylists were employees of Lady Jane’s

 according to the standards applicable under the FLSA and Michigan law.

       22.   Lady Jane’s trains its stylists. Lady Jane’s required Plaintiff to

 complete a training period at a Lady Jane’s shop during which she received little or

 no pay.

       23.   Lady Jane’s controlled the stylists’ days and hours and required them

 to be in the shops during their scheduled periods. Lady Jane’s typically required

 Plaintiff and other stylists to work at the shops from 8:45AM to 8PM on Fridays

 and from 9:45AM to 8PM on other days. Plaintiff regularly worked over 40 hours

 per workweek.

       24.   Lady Jane’s directs and controls its stylists’ work through instructions

 as well as through posted manual-labor assignments. The stylists are required to

 answer phones and perform daily cleaning work assigned them by Lady Jane’s.




                                           7
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18          PageID.974    Page 8 of 20




 Stylists are assigned “laundry” work as well as weekly “deep-cleaning” work,

 which includes mopping of floors and washing of walls and baseboards.

       25.    Lady Jane’s controls the services its stylists may provide to customers

 and the prices charged for such services. Lady Jane’s posts lists of services and

 prices on the shops’ walls, and the stylists are required to adhere to the posted lists.

       26.    Lady Jane’s controls the products its stylists sell and the prices at

 which they must sell them. Lady Jane’s supplies all products sold in the shops,

 through vendors with which it has contractual relationships. Stylists are required

 to sell those products exclusively, at prices determined by Lady Jane’s.

       27.    Through its district and in-store managers and by other means, Lady

 Jane’s controls the nature and frequency of the services its stylists perform and the

 sales they make. Lady Jane’s establishes and disseminates standards, averages,

 and quotas that stylists must meet on a daily and weekly basis. Managers observe

 and correct the stylists in the course of their work, monitor their compliance with

 the established standards, averages, and quotas, and admonish and discipline them

 for non-compliance.

       28.    Lady Jane’s controlled the compensation its stylists earned for the

 work. Lady Janes dictated the services the stylists could provide to customers and

 the compensation paid to the stylists for such services.




                                            8
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18       PageID.975    Page 9 of 20




       29.    As a matter of economic reality, the stylists were economically

 dependent on Lady Jane’s.

       30.    The stylists performed work that was integral to Lady Jane’s’ primary

 business.

       31.    Lady Jane’s controlled the work its stylists performed and the manner

 in which they performed it.

       32.    The stylists worked for Lady Jane’s in comparatively low-paying jobs,

 and typically held their positions with Lady Jane’s for long periods of time.

       33.    Lady Jane’s’ investments and expenditures substantially outweighed

 any expenditures required on the part of the stylists.

       34.    Any opportunities the stylists had to earn remuneration were

 unilaterally determined and controlled by Lady Jane’s.

       35.    Lady Jane’s determined the work its stylists performed and the hours

 during which they performed that work.

       36.    The stylists were under the direct supervision and control of Lady

 Jane’s’ managers and supervisors.

       37.    Lady Jane’s unilaterally determined the amounts its stylists were paid.

       38.    The stylists’ work for Lady Jane’s regularly consumed the normal

 workweek of full-time employees.

                   Lady Jane’s’ Failure to Pay Minimum Wages
                          and Overtime Compensation

                                           9
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18       PageID.976    Page 10 of 20




        39.    Plaintiff, the Potential Opt-Ins, and the Michigan Class Members

  frequently worked more than forty hours in a single workweek.

        40.    The FLSA required Lady Jane’s to pay the stylists at least the

  minimum wage, and to pay them overtime compensation at one and one-half times

  their “regular rate” for all hours worked in excess of forty hours in a workweek.

  29 U.S.C. §§ 206, 207(e)(3); 29 C.F.R. 778.117.

        41.    However, Lady Jane’s, having unlawfully misclassified Plaintiff, the

  Potential Opt-Ins, and the Michigan Class Members as “independent contractors,”

  failed to pay them minimum wages and overtime compensation.

        42.    Department of Labor regulations provide that “‘wages’ cannot be

  considered to have been paid by the employer and received by the employee unless

  they are paid finally and unconditionally or ‘free and clear.’” 29 C.F.R. § 531.35.

  The FLSA’s minimum wage requirements are not met “where the employee

  ‘kicks-back’ directly or indirectly” all or part of the employer’s wage payment. Id.

  An FLSA violation occurs “in any workweek when the cost of [tools of the trade]

  purchased by the employee cuts into the minimum or overtime wages required to

  be paid him under the Act.” Id.

        43.    Defendant Lady Jane’s failed to pay at least the minimum wage to

  Plaintiff, the Potential Opt-Ins, and the Michigan Class Members. Lady Jane’s

  paid them low rates of compensation, and then deducted charges and expenses that

                                           10
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18         PageID.977    Page 11 of 20




  Lady Jane’s required the stylists to incur. In some workweeks, the amounts paid to

  the stylists “finally and unconditionally or ‘free and clear’” did not equal or exceed

  the minimum wage.

         44.    Lady Jane’s failed to pay overtime compensation at one and one-half

  times the employees’ “regular rate” for all hours worked in excess of forty hours in

  a workweek.

         45.    Lady Jane’s knew that Plaintiff, the Potential Opt-Ins, and the

  Michigan Class were entitled to minimum wages and overtime compensation pay

  under federal and state law, or acted in reckless disregard for whether they were so

  entitled.

                      The Willfulness of Defendant’s Violations

         46.    Lady Jane’s knew that Plaintiff, the Potential Opt-Ins, and the

  Michigan Class were entitled to minimum wages and overtime compensation pay

  under federal and state law, or acted in reckless disregard for whether they were so

  entitled.

         47.    Defendant intentionally and willfully circumvented the requirements

  of the FLSA and state law. Defendant designed an “independent contractor” pay

  structure in an attempt to circumvent those requirements.

         48.    Defendant deliberately concealed their unlawful wage-and-hour

  practices from scrutiny by governmental agencies. In advance of an inspection by


                                            11
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18         PageID.978    Page 12 of 20




  the United States Department of Labor, Lady Jane’s removed its schedules, price

  lists, and other postings from shop walls and coached employees on how they must

  respond to questions. Defendant did so in a planned effort to mislead DOL

  investigators and avoid liability for unlawful wage-and-hour practices.

                      COLLECTIVE ACTION ALLEGATIONS

        49.    Plaintiff incorporates by reference the foregoing allegations as if fully

  rewritten herein.

        50.    Plaintiff Griffin brings this case as an FLSA “collective action”

  pursuant to 29 U.S.C. § 216(b), which provides that “[a]n action to recover the

  liability” prescribed by the FLSA “may be maintained against any employer … by

  any one or more employees for and in behalf of himself or themselves and other

  employees similarly situated.”

        51.    The Potential Opt-Ins who are “similarly situated” to Plaintiff with

  respect to Defendant’s FLSA violations consist of:

               All stylists who worked at Lady Jane’s Haircuts for Men as
               “independent contractors” during the period three years
               preceding the commencement of this action to the present.

        52.    Such persons are “similarly situated” with respect to Defendant’s

  FLSA violations in that all were misclassified by Defendant as so-called

  “independent contractors,” all were subjected to and injured by Defendant’s

  unlawful practice of failing to pay minimum wages and overtime compensation to


                                            12
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18         PageID.979    Page 13 of 20




  its stylists, and all have the same claims against Defendant for unpaid minimum

  wages and overtime compensation as well as for liquidated damages, attorneys’

  fees, and costs.

        53.    Conditional certification of this case as a collective action pursuant to

  29 U.S.C. § 216(b) is proper and necessary so that such persons may be sent a

  Court-authorized notice informing them of the pendency of the action and giving

  them the opportunity to “opt in.”

        54.    Plaintiff cannot yet state the exact number of similarly-situated

  persons but avers, upon information and belief, that they consist of several

  thousand persons. Such persons are readily identifiable through the records Lady

  Jane’s has maintained, and was required to maintain, pursuant to the FLSA and

  Michigan law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2; MICH. COMP. LAWS §

  408.417

                         CLASS ACTION ALLEGATIONS

        55.    Plaintiff incorporates by reference the foregoing allegations as if fully

  rewritten herein.

        56.    Plaintiff Griffin brings this case on behalf of herself and other

  members of a proposed Michigan Class, defined as:

               All stylists who worked at Lady Jane’s Haircuts for Men as
               “independent contractors” in Michigan during the period three
               years preceding the commencement of this action to the present.


                                            13
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18            PageID.980    Page 14 of 20




        57.      The Michigan Class is so numerous that joinder of all Class Members

  is impracticable. Plaintiff cannot yet state the exact number of Class Members but

  avers, upon information and belief, that they consist of hundreds of persons. The

  number of Class Members as well as their identities are ascertainable from records

  Lady Jane’s has maintained, and was required to maintain, pursuant to the FLSA

  and Michigan law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2; MICH. COMP.

  LAWS § 408.417.

        58.      There are questions of law or fact common to the Michigan Class,

  including but not limited to:

              a) Whether Defendant misclassified the stylists as
                 “independent contractors,” when they in fact were non-
                 exempt employees.

              b) Whether Defendant paid Plaintiff and other Class
                 Members at least the minimum wage;

              c) Whether Defendant paid overtime compensation to
                 Plaintiff and other Class Members at one and one-half
                 times their “regular rate” for all hours worked in excess
                 of forty hours in a workweek.
        59.      Plaintiff’s claims are typical of the claims of other members of the

  Michigan Class. Plaintiff’s claims arise out of the same uniform course of conduct

  by Defendant, and are based on the same legal theories, as the claims of other

  Class Members.

        60.      Plaintiff will fairly and adequately protect the interests of the

  Michigan Class. Plaintiff’s interests are not antagonistic to, but rather are in

                                              14
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18          PageID.981     Page 15 of 20




  unison with, the interests of other Class Members. Plaintiff’s counsel have broad

  experience in handling class action litigation, including wage-and-hour litigation,

  and are fully qualified to prosecute the claims of the Michigan Class in this case.

         61.    The questions of law or fact that are common to the Michigan Class

  predominate over any questions affecting only individual members. The primary

  questions that will determine Defendant’s liability to the class, listed above, are

  common to the class as a whole, and predominate over any questions affecting

  only individual class members.

         62.    A class action is superior to other available methods for the fair and

  efficient adjudication of this controversy. Requiring class members to pursue their

  claims individually would entail a host of separate suits, with concomitant

  duplication of costs, attorneys’ fees, and demands on court resources. Many class

  members’ claims are sufficiently small that they would be reluctant to incur the

  substantial cost, expense, and risk of pursuing their claims individually.

  Certification of this case as a class action pursuant to Fed. R. Civ. P. 23 will enable

  the issues to be adjudicated for all class members with the efficiencies of class

  litigation.

                                COUNT ONE
                  (FLSA Minimum Wage and Overtime Violations)

         63.    Plaintiff incorporates by reference the foregoing allegations as if fully

  rewritten herein.

                                             15
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18         PageID.982   Page 16 of 20




        64.    Plaintiff brings this claim for violation of the FLSA’s minimum wage

  overtime provisions on behalf of herself and the Potential Opt-Ins who may join

  this case pursuant to 29 U.S.C. § 216(b). Plaintiff’s written consent to becoming a

  party to this action pursuant to § 216(b) will be filed with the Court.

        65.    The FLSA required Defendant to pay the stylists at least the minimum

  wage, and to pay them overtime compensation at one and one-half times their

  “regular rate” for all hours worked in excess of forty hours in a workweek. 29

  U.S.C. §§ 206, 207(e)(3); 29 C.F.R. 778.117.

        66.    Defendant failed to pay minimum wages and overtime compensation

  to Plaintiff and the Potential Opt-Ins, in violation of the FLSA.

        67.    As more fully described above, Defendant, in violation of law,

  misclassified the stylists as so-called “independent contractors,” when in fact they

  were employees of Defendant according to the standards applicable under the

  FLSA.

        68.    By engaging in these practices, Defendant willfully violated the FLSA

  and regulations thereunder that have the force and effect of law.

        69.    As a result of Defendant’s violations of the FLSA, Plaintiff and the

  Potential Opt-Ins were injured in that they did not receive minimum wages and

  overtime compensation due to them pursuant to the FLSA. Section 216(b) of the

  FLSA entitles them to an award of unpaid minimum wages and overtime


                                            16
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18         PageID.983    Page 17 of 20




  compensation, as well as “an additional equal amount as liquidated damages.”

  Section 216(b) further provides that “[t]he court … shall … allow a reasonable

  attorney’s fee to be paid by the defendant, and costs of the action.”

                                 COUNT TWO
                       (Michigan Minimum Wage Violations)

        70.    Plaintiff incorporates by reference the foregoing allegations as if fully

  rewritten herein.

        71.    Plaintiff brings this claim under Michigan’s Workforce Opportunity

  Act on behalf of herself, the Potential Opt-Ins, and the Michigan Class Members.

        72.    MICH. COMP. LAWS § 408.414 required Lady Jane’s to pay its

  stylists at least the minimum wage.

        73.    Lady Jane’s failed to pay minimum wages to Plaintiff, the Potential

  Opt-Ins in Michigan, and the Michigan Class Members in violation of MICH.

  COMP. LAWS § 408.414, entitling them to “monetary relief” including

  “liquidated damages” under MICH. COMP. LAWS § 408.419.

                                  COUNT THREE
                           (Michigan Overtime Violations)

        74.    Plaintiff incorporates by reference the foregoing allegations as if fully

  rewritten herein.




                                            17
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18       PageID.984    Page 18 of 20




        75.   Plaintiff brings this claim for violation of the Michigan overtime

  compensation statute, MICH. COMP. LAWS § 408.414a, on behalf of herself, the

  Potential Opt-Ins in Michigan, and the Michigan Class Members.

        76.   Lady Jane’s violated the Michigan overtime compensation statute,

  MICH. COMP. LAWS § 408.414a, by failing to pay overtime compensation to its

  stylists when due.

        77.   Lady Jane’s’ violations of MICH. COMP. LAWS § 408.414a injured

  Plaintiff, the Potential Opt-Ins in Michigan, and the Michigan Class Members in

  that they did not receive overtime compensation due to them pursuant to that

  statute, entitling them to “monetary relief” including “liquidated damages” under

  MICH. COMP. LAWS § 408.419.

                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court:

        A.    Conditionally certify this case as an FLSA “collective action”
              pursuant to 29 U.S.C. § 216(b) and direct that Court-approved
              notice be issued to similarly-situated persons informing them of
              this action and enabling them to opt in;

        B.    Certify this case as a class action pursuant to Fed. R. Civ. P. 23
              on behalf of Plaintiff and other members of the Michigan Class;

        C.    Enter judgment against Defendant and in favor of Plaintiff, the
              Opt-Ins who join this case pursuant to 29 U.S.C. § 216(b), and
              the Michigan Class;

        D.    Award compensatory damages to Plaintiff, the Opt-Ins who join
              this case pursuant to 29 U.S.C. § 216(b), and the Michigan

                                          18
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18       PageID.985      Page 19 of 20




              Class in the amount of their unpaid wages and commissions, as
              well as liquidated damages in an equal amount;

        E.    Award Plaintiff her costs and attorneys’ fees incurred in
              prosecuting this action and such further relief as the Court
              deems equitable and just.

                                        Respectfully submitted,

                                        s/ Joseph F. Scott
                                        Joseph F. Scott (OH 0029780)
                                        Ryan A. Winters (OH 0086917)
                                        Kevin M. McDermott II (OH 0090455)
                                        Scott & Winters Law Firm, LLC
                                        The Caxton Building
                                        812 Huron Rd. E., Suite 490
                                        Cleveland, OH 44115
                                        P: (216) 912-2221 F: (216) 350-6313
                                        jscott@ohiowagelawyers.com
                                        rwinters@ohiowagelawyers.com
                                        kmcdermott@ohiowagelawyers.com

                                        s/ Thomas A. Downie
                                        Thomas A. Downie (OH 0033119)
                                        46 Chagrin Falls Plaza #104
                                        Chagrin Falls, Ohio 44022
                                        Office: 440-973-9000
                                        Direct: 440-829-9614
                                        tom@chagrinlaw.com

                                        s/ Bryan Yaldou
                                        Bryan Yaldou (P70600)
                                        23000 Telegraph Rd., Suite 5
                                        Brownstown, MI 48134
                                        (734) 696-9200
                                        (734) 692-9201

                                        Attorneys for Plaintiffs




                                          19
Case 3:18-cv-11075-RHC-APP ECF No. 50-1 filed 11/14/18          PageID.986   Page 20 of 20




                                    JURY DEMAND

        Plaintiff hereby demands a trial by jury on all issues so triable.


                                          s/ Joseph F. Scott
                                          Joseph F. Scott (OH 0029780)




                                             20
